Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 14, 2019

                                      No. 04-19-00273-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

  BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Sheriff Daniel R Butts,
   Deputy J. J. Martinez, Sergeant Gerald Johnson, Constable Rod Chalmers, Corporal D. J.
 Nowlin, Deputy Ernest Ferniz, Deputy Luis Moreno; Deputy Kim Manglberger, Deputy Chris
Ahumada, Captain Shane Merritt, Deputy Jose Hernandez, Deputy Matt Krueger, Deputy Birdie
   Tyler; Boerne Police Department Personnel: Officer Pablo Morales; San Antonio Police
                                 Department Personnel et al,
                                          Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
        On April 30, 2019, pro se appellant John M. Donohue filed a notice of appeal in this
court in which he states he is appealing the trial court’s April 2, 2019 order denying his motion
to reinstate, which was filed in response to the trial court’s order dismissing his suit for want of
prosecution. In the notice of appeal, Donohue also references the trial court’s granting of pleas
to the jurisdiction, which the record shows were disposed of by separate orders in 2015.

         The clerk’s record was filed in this court on May 7, 2019. It shows that on December 9,
2015, the trial court rendered an order declaring Donohue a vexatious litigant. See TEX. CIV.
PRAC. & REM. CODE ANN. § 11.101 (stating court may render order prohibiting person from
filing, pro se, new litigation in court to which order applies without permission of appropriate
local administrative judge if court finds, after notice and hearing, that person is vexatious
litigant); see also id. § 11.054 (setting bases for declaring litigant vexatious). In its order, the
trial court prohibited Donohue “from filing any new litigation in Texas as a pro se party without
first obtaining permission to sue from a local administrative judge.” See id. § 11.101. This is
known as a “prefiling order” and it is applicable to appeals. See id. §§ 11.101, 11.103(a). Based
on the trial court’s order and the information in Donohue’s notice of appeal, which did not
reference the prefiling order, we rendered a show cause order requiring Donohue to provide an
order from the local administrative judge establishing he has permission to appeal.
        Donohue filed a response in which he clarifies he is appealing the trial court’s December
9, 2015 order declaring him a vexatious litigant. He asserts, and we agree, that pursuant to
section 11.103(d), a clerk of a court of appeals may file an appeal from a prefiling order entered
under section 11.101 without first obtaining permission from the local administrative judge. See
id. § 11.103(d). Accordingly, we find Donohue may appeal the portion of the trial court’s
December 9, 2015 order declaring him a vexatious litigant and precluding him from filing in any
court without first obtaining permission. However, he may not appeal any other order or
judgment in this case because he has not obtained an order from the local administrative
judge granting him permission to appeal such orders or judgment.

         We order the clerk of this court to serve a copy of this order on: (1) the trial court, (2) the
district clerk, (3) the court reporter, who is reminded that her record is due in this court on June
3, 2019, (4) appellant, and (5) all counsel for appellees.


                                                        _________________________________
                                                        Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court